MELTON, Justice,
dissenting.
It is undisputed in this case that Johnson abandoned several of her clients, resulting in multiple violations of Rules 1.3 and 1.4 of the Georgia Rules of Professional Conduct. Because of Johnson’s abandonment, one client lost her personal injury case, one client suffered a delay in having important real estate documents filed and recorded following a closing, and one client was required to waste time and effort in finding new counsel. These transgressions are compounded by Johnson’s receipt in 2006 of a formal letter of admonition for handling two separate cases improperly. This pattern of misconduct simply deserves greater punishment than a two-year suspension. A single violation of Rule 1.3 may be subject to disbarment standing alone, and in this case Johnson violated the Rule three times, with no valid excuse for doing so.
Although it may not be dispositive in this case due to repeated infractions, it must also be noted that the record is silent as to whether Johnson has provided any restitution to her clients. In these disciplinary matters, it is imperative for this Court to have some information regarding any efforts made by the disciplined attorney to make his or her clients whole, even such basic information as to whether a retainer had been accepted and returned. In many cases, this information might be pivotal in determining whether the maximum or minimum penalty under a specific disciplinary rule should be meted out. In this case, evidence of restitution might lend some validity to Johnson’s otherwise unsupported claims of remorse. Due to the clear importance of this information, the State Bar should *475ensure that it becomes a part of the record in each disciplinary action as a matter of course, and I must take this opportunity to encourage the State Bar to do so.
Decided September 24, 2007.
William P. Smith III, General Counsel State Bar, Paula K. Frederick, Assistant General Counsel State Bar, for State Bar of Georgia.
I am authorized to state that Presiding Justice Hunstein joins in this dissent.